Citation Nr: 0632722	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness, claimed to have resulted from surgery 
at a Department of Veterans Affairs (VA) medical facility in 
February 1979.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2000, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for lower facial 
numbness.  In March 2003, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  

In a decision dated in July 2004, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an April 2005 joint 
motion to the Court, the parties requested that the Board 
decision be vacated and remanded; an April 2005 Court order 
granted the joint motion.  Pursuant thereto, the Board 
remanded the case in October 2005.


FINDINGS OF FACT

1. The competent medical evidence of record demonstrates that 
the veteran sustained lower facial numbness as the result of 
VA medical treatment in February 1979.

2. The lower facial numbness the veteran experienced 
following oral surgery at a VA Medical Center in February 
1979 did not result from carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for lower facial numbness have not been met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

VA hospital records reveal that the veteran underwent 
extraction of teeth numbered 1, 16, 17, and 32 (wisdom teeth) 
and removal of a radiolucent cystic lesion on February 28, 
1979.  A consent form for the oral surgery was executed by 
the veteran on February 27, 1979, which listed the risks of 
the procedure as numbness, bleeding, arrest, fracture, and 
loss of tooth number 18.  The veteran tolerated the procedure 
well with minimal blood loss.  Postoperatively, the veteran 
was afebrile with minimal swelling and edema.  The tissue 
extraction sites appeared to be doing very well.  On March 1, 
1979, the veteran was assessed to be in good condition.  He 
did complain of minor hypesthesia in the right-left mental 
areas, but was in no acute discomfort.  A postoperative 
discharge note dated March 1, 1979 noted that the surgery was 
without incident under general anesthesia.  The veteran was 
discharged with medication.

In March 2003, the veteran appeared at a hearing before the 
Board, which was sitting in St. Petersburg, Florida.  He 
testified that although he had spoken to his family physician 
and dentist in the past about the lower facial numbness, he 
has not received treatment for it since the surgery in 1979.

Also of record is a statement from the veteran's wife 
regarding his symptoms from the time he had the teeth 
extracted and cyst removed to the present.  She reported that 
he has continually experienced numbness since the surgery.  
She also stated that she often has to alert him to food which 
has fallen on his chin because he cannot feel it and 
therefore does not know it is there.  She remarked that when 
he is not talking, his lips droop, giving the appearance that 
he is in pain.

In March 2004, the veteran underwent VA dental and oral 
examination pursuant to the Board remand order.  The veteran 
reported that in February 1979, following an oral surgery 
procedure at a VA medical center to extract his third molar 
teeth, he developed numbness of the lower lip and chin.  He 
further stated that the area has been numb ever since, 
without change.  Upon physical examination, the veteran was 
noted to have numbness of the lower lip from right commissure 
to left commissure, extending down the chin to the inferior 
border of the mandible.  There was a slight droop in the mid 
portion of the lip.  The veteran's range of motion was within 
normal limits.  A diagnosis of permanent anesthesia of the 
lower lip and chin was indicated.  Based on the examination 
and a review of the veteran's medical records pertaining to 
the 1979 surgery, the examiner responded to the questions put 
forth by the Board in its August 2003 remand.  The examiner 
posited that the veteran's VA oral surgery in February 1979 
resulted in a chronic lower facial numbness; however, he 
further stated that this disability was not the result of 
negligence.  The record did not reveal evidence of 
interoperative or postoperative complications.  There was no 
evidence of postoperative infection, prolonged bleeding, or 
increased length of stay.  Furthermore, the examiner noted 
that permanent anesthesia of the lip was a definite 
possibility in this case and was included as a possible 
outcome on the consent form for the procedure, which the 
veteran signed in February 1979.  The examiner stated that 
there is significant incidence of permanent anesthesia when 
extracting third molar teeth from patients over the age of 35 
(one in 500 chance) and noted the veteran was 49 years old as 
of the date of the surgery.  He added that the lesion that 
was removed was on one of the impacted teeth, and that would 
increase the likelihood of some type of permanent anesthesia 
following the procedure.

In November 2005, the veteran submitted a statement from G. 
Estes, D.D.S., which he stated supported his claim.  Dr. 
Estes said the veteran had had a bond splint placed in the 
area of teeth 22-27 in February 1991, due to mobility and 
periodontal involvement.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in March 1999.  For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the appellant's own willful misconduct, which was caused 
by VA treatment, and such additional disability must be 
either caused by VA fault, or by an event not reasonably 
foreseeable. 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.  
38 C.F.R. § 3.361(d)(2).  

As to the first element, additional disability, the VA 
examiner found that the veteran had permanent anesthesia 
involving the lower lip and chin resulting from oral surgery 
in February 1979, resulting in a slight droop in the mid-
portion of the lip, with no numbness of the tongue or gums, 
and no difficulty speaking.  Further, he indicated that this 
anesthesia was caused by the oral surgery.    

However, the examiner also concluded that there was no VA 
negligence.  He explained that the description of the 
procedure revealed no evidence of interoperative or 
postoperative complications, and that there was no mention of 
postoperative infection, prolonged bleeding, or an increased 
length of stay.  

The examiner further found that the event was reasonably 
foreseeable, noting that permanent anesthesia of the lip was 
a definite possibility in this case and there is significant 
incidence of permanent anesthesia when extracting third molar 
teeth from patients over the age of 35 (one in 500 chance) 
and noted the veteran was 49 years old as of the date of the 
surgery.  He added that the lesion that was removed was on 
one of the impacted teeth, and that would increase the 
likelihood of some type of permanent anesthesia following the 
procedure.  Further, the Board observes that numbness was the 
first risk listed on the consent form signed by the veteran.  

Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  The veteran has not offered any medical 
evidence to refute the conclusions of the opinion.  In this 
regard, the November 2005 statement from Dr. Estes merely 
stated that the veteran had mobility and periodontal 
involvement-he did not state that such involvement was due 
to the 1979 oral surgery, much less that negligence or an 
unforeseeable event was involved.  In this regard, the 
existence of additional disability resulting from the surgery 
has already been established.  

The veteran points out that the file lacks evidence of such 
elements as the actual procedure used to extract the teeth 
and cystic lesion, including factors such as the order of 
extraction, the type of instruments used, the length of time 
of the surgery, and the number and type of medical personnel 
who assisted.  A review of the records does identify two 
surgeons and an "attending," as well as an anesthesiologist 
as present.  In addition, the length of time that the 
anesthesia was administered is also shown.  Moreover, the 
examiner, who based his opinion on examination of the 
veteran, history obtained from the veteran, and review of the 
file, did not indicate that the record was insufficient to 
form the basis of his opinion.  Again, it must be emphasized 
that neither the Board nor the veteran is competent to 
dispute the examination report conclusions, and that there is 
no medical evidence of record that disputes any of the 
examiner's findings or conclusions.   

The competent evidence establishes that as a result of oral 
surgery to remove four impacted wisdom teeth, and to excise a 
cystic lesion, the veteran sustained additional disability in 
the form of numbness of the lower lip and chin, but that this 
additional disability was a foreseeable event which was not 
due to negligence or other fault on the part of VA.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In November 2005, the veteran was sent a letter, advising him 
of the information necessary to substantiate his claim for 
compensation pursuant to 38 U.S.C.A. § 1151, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, he was told to provide any relevant 
evidence in his possession, which he had not previously 
provided.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  Although this was several years after the initial 
March 2000 (pre-VCAA) rating decision, this single document 
contained all of the necessary information, and subsequent to 
this letter, the RO readjudicated the veteran's claim, and 
provided a supplemental statement of the case in July 2006.  
Thus, the defects with respect to the timing of the VCAA 
notice requirements were cured. See Mayfield v. Nicholson, 
444 F.3d 1238 (Fed. Cir. 2006).  Moreover, since there is no 
rating or effective date granted in this decision, the 
failure to provide notice of these two elements is harmless 
error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  In March 2004, the veteran was provided a VA 
examination.  All available, potentially relevant evidence 
identified by the appellant has been obtained; indeed, he has 
stated he has no more evidence or information to provide.  As 
to the remainder, the records of the VA inpatient treatment 
at issue have been obtained; to the extent that these are 
alleged to be incomplete, the RO has determined that further 
records are unavailable, and the Board finds that any further 
attempts to obtain any such putative records would be futile.  
See 38 C.F.R. § 3.159(c)(4).  In this regard, the RO earlier 
obtained the complete file pertaining to the 1979 
hospitalization, although this file did not contain a typed 
operative report.  Pursuant to the October 2005 Board remand, 
the VA facility searched both current and archived records, 
but failed to locate any additional records pertaining to the 
veteran.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


